DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner' s Amendment
2.	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Dana Zottola on 02/04/2022.

3.	Claims 1-14 have been amended as follows:

1. (Currently Amended)	A pressure sensor, comprising:
a flexible film; 
a first carrier substrate disposed opposite to and spaced apart from the flexible film;
a protrusion structure disposed on a side, facing toward the flexible film, of the first carrier substrate; 
a plurality of sensing units located on a side, facing toward the first carrier substrate, of the flexible film, wherein a perpendicular projection of the protrusion structure on a plane where the flexible film is located does not overlap perpendicular projections of the plurality of sensing units on the plane where the flexible film is located; and 
a shielding structure disposed at least partially around the protrusion structure, wherein a perpendicular projection of the shielding structure on the plane where the flexible film 
2. (Currently Amended)	The pressure sensor of claim 1, further comprising: 
a second carrier substrate located on a side, facing away from the plurality of sensing units, of the flexible film;
a support portion located on a side, facing toward the flexible film, of the second carrier substrate, wherein the second carrier substrate and the support portion constitute a cavity structure;
wherein the flexible film is disposed on the support portion;
wherein the perpendicular projections of the plurality of sensing units on the plane where the flexible film is located are within a perpendicular projection of the cavity structure on the plane where the flexible film is located; and the perpendicular projection of the protrusion structure on the plane where the flexible film is located is within the perpendicular projection of the cavity structure on the plane where the flexible film is located.
3. (Currently Amended)	The pressure sensor of claim 1, wherein the plurality of sensing units are disposed around the protrusion structure; and 
a distance from the perpendicular projection of the shielding structure on the plane where the flexible film is located to the perpendicular projection of the protrusion structure on the plane where the flexible film is located is greater than a distance from the perpendicular projection of the shielding structure on the plane where the flexible film is located to a perpendicular projection of each of the plurality of sensing units on the plane where the flexible film is located. 
4. (Currently Amended)	The pressure sensor of claim 1, wherein the shielding structure comprises M shielding units, wherein the M shielding units are located in a same film layer or partially in different film layers; wherein M is a positive integer greater than or equal to 2.
pressure sensor of claim 4, wherein the shielding unit comprises a shielding ring, and wherein the shielding ring is disposed around the protrusion structure.
6. (Currently Amended)	[[That]] The pressure sensor of claim 5, wherein the shielding ring comprises a closed shielding ring or a non-closed shielding ring, wherein the non-closed shield ring has openings along the ring.
7. (Currently Amended)	The pressure sensor of claim 6, wherein the shielding structure comprises a plurality of non-closed shielding rings; and
wherein the openings of adjacent ones of the plurality of non-closed shielding rings are staggered. 
8. (Currently Amended)	The pressure sensor of claim 5, wherein the shielding ring comprises a square, a rectangular, a circular ring, an elliptical ring, an N-point star ring or an N-sided ring, wherein N is a positive integer greater than or equal to 3.
9. (Currently Amended)	The pressure sensor of claim 8, wherein in a case where the shielding ring comprises the N-point star ring, each outwardly-projecting sharp point of the N-point star ring faces toward a gap between respective two adjacent ones of the plurality of sensing units; or
in a case where the shielding ring comprises the N-sided ring, each corner of the N-side ring faces toward a gap between respective two adjacent ones of the plurality of sensing units.
10. (Currently Amended)	The pressure sensor of claim 4, wherein the plurality of sensing units are disposed around the protrusion structure; wherein the shielding structure comprises a plurality of shielding units; wherein the plurality of shielding units have a one-to-one correspondence with the plurality of sensing units; and
wherein each of the plurality of shielding units at least partially surrounds a respective one of the plurality of sensing units.
11. (Currently Amended)	The pressure sensor of claim 10, wherein a shape of each of the plurality of shielding units comprises an arc shape whose arc opening is configured to face a respective one of the plurality of shielding units.
pressure sensor of claim 4, wherein the shielding structure comprises at least two shielding units; the at least two shielding units comprise a first shielding unit and a second shielding unit;
wherein a perpendicular projection of the first shielding unit on the plane where the flexible film is located is located on a side, facing toward the perpendicular projection of the protrusion structure on the plane where the flexible film is located, of a perpendicular projection of the second shielding unit on the plane where the flexible film is located; 
wherein the second shielding unit comprises a plurality of shielding sub-units; wherein the plurality of shielding sub-units have a one-to-one correspondence with the plurality of sensing units; 
wherein the first shielding unit is disposed around the protrusion structure; and 
wherein each of the plurality of shielding sub-units is disposed around a respective one of the plurality of shielding units. 
13. (Currently Amended)	The pressure sensor of claim 4, wherein each of the plurality of sensing units comprises: a sensing body and a signal transmission line; wherein the signal transmission line comprises a first signal transmission line and a second signal transmission line; 
wherein each of the plurality of sensing units further comprises: a first insulating layer, a sensing layer, a second insulating layer, a first metal layer, a third insulating layer and a second metal layer sequentially disposed on a side of the flexible film; wherein the sensing layer comprises a semiconductor material; 
wherein the sensing body is located in the sensing layer; and
wherein the first signal transmission line is located in the first metal layer and the second signal transmission line is located in the second metal layer; or 
wherein the first signal transmission line and the second signal transmission line are located in the first metal layer, and wherein a bridging structure connecting the first signal transmission line and the second signal transmission line is located in the second metal layer; or  

14. (Currently Amended)	A display panel, comprising the pressure sensor of claim 1. 


Reasons for Allowance
Claims 1-20 are allowed.  The following is the Office's statement of reasons for allowance:
As to claim 1, the prior art of record fails to explicitly teach or suggest a sensor comprising the structure of claim 1 and more specifically, a sensor comprising a protrusion structure partially circled by a shielding structure, wherein the perpendicular projection of the shielding structure is located between the protrusion structure of the protrusion structure and the perpendicular projection of a plurality of sensing units on a plane of a flexible film.  Additionally, the protrusion structure does not overlap the perpendicular projections of the plurality of sensing units.  It is the (strain, pressure sensor as indicated by the specification) sensor with the above structure when viewed as a whole, that is not taught by the prior art.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-20 are allowable over the prior arts of record.


Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent 10,444,490 to Guntaka discloses a sensing device having protrusion structure, but not the structural limitations of claim 1.
US Publication 2017/0115792 to Nishimura discloses a sensing panel having sensing units and protrusion structures, but not structural arrangement of claim 1.
US Publication 2017/0131834 to Kim discloses a flexible pressure sensing device, but does not disclose the structural arrangement of claim 1.
US Publication 2017/0153752 to Kurasawa discloses touch detection device having protrusion structures, but not the structural arrangement of claim 1.
US Publication 2017/0160766 to Gupta discloses a device having protrusion structures but not the shielding structure arrangement in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693